Citation Nr: 1708217	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of clear and unmistakable error (CUE) for failing to grant service connection for facial scars.  

2.  Entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.  

3.  Entitlement to an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003.

4.  Entitlement to an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003.  

5.  Entitlement to a rating in excess of 80 percent for bilateral hearing loss.

(The issues of entitlement to an annual VA clothing allowance; entitlement to an effective date earlier than October 25, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of CUE; entitlement to an effective date earlier than June 8, 1994, for the assignment of an 80 percent rating for bilateral hearing loss, to include on the basis of CUE; entitlement to an effective date earlier than November 20, 2007, for the grant of service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies; whether there was CUE in the March 2015 and May 2015 rating decisions that granted entitlement to service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies, effective November 20, 2007; entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a rating in excess of 50 percent for bilateral pes planus; entitlement to an initial rating in excess of 30 percent for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies; whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus contains CUE; and whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus contains CUE, are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.V.W., Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1959 to September 1969.  He is in receipt of a Purple Heart and a Combat Action Ribbon, both of which denote his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in June 1995 and July 2000.  

The June 1995 rating decision assigned an 80 percent rating for bilateral hearing loss effective February 7, 1995, which was subsequently amended to June 8, 1994, in an October 1995 rating decision.  This claim was remanded by the Board in November 2009 for the issuance of a statement of the case (SOC).  After perfecting his appeal of his claim, the Veteran presented testimony at a videoconference hearing before one of the undersigned Veterans Law Judges in April 2013.  A transcript is of record.  The claim was remanded by the Board in July 2013 for additional development.  The Veteran thereafter provided testimony at Board videoconference hearings before the other undersigned Veterans Law Judges in April 2015 and August 2015.  Transcripts of those hearings are also of record.  

The July 2000 Hearing Officer decision granted service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, and assigned a noncompensable rating effective August 10, 1995.  The Veteran perfected an appeal of this claim and presented testimony at a hearing before a Decision Review Officer (DRO) in October 2004.  The claim was remanded by the Board in June 2006 in order to schedule the Veteran for a Board videoconference hearing, which was subsequently held in October 2006 before a Veterans Law Judge who is no longer employed by the Board.  The claim was again remanded by the Board in March 2007 and in an October 2007 rating decision, the rating assigned was increased to 10 percent effective December 2, 2003.  The Veteran submitted a statement that was treated by the RO as a notice of disagreement (NOD), and a SOC was issued in April 2008, which styled the issues as whether a disability evaluation greater that 10 percent for the facial scars was warranted and whether an effective date earlier than December 2, 2003, was warranted for the grant of the 10 percent rating.  An appeal of the April 2008 SOC was perfected with a request for a Board videoconference hearing, which was held in January 2009 before an Acting Veterans Law Judge who is no longer employed by the Board.  

In a November 2009 decision, the Board remanded the issue of whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars as inextricably intertwined with the issue of entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for facial scars.  The Board instructed the Agency of Original Jurisdiction (AOJ) to consider and adjudicate the Veteran's CUE motion, which was initially completed in a December 2010 supplemental SOC (SSOC), and then in an October 2011 rating decision.  

Given that the Veterans Law Judge and Acting Veterans Law Judge who had held the prior Board hearings were no longer employed by the Board, the Veteran was given an opportunity to present additional testimony at a Board hearing, which was done via videoconference before one of the undersigned Veterans Law Judges in April 2013.  A transcript is of record.  In a July 2013 decision, the Board remanded the issue of whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars for the issuance of a SOC.  The issue of entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for facial scars remained inextricably intertwined with that issue.  Appeal of the issue of whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars was subsequently perfected with a request for a Board hearing.  The Veteran presented testimony at another Board videoconference hearing before one of the other undersigned Veterans Law Judges in April 2015.  A transcript is of record.  

At this juncture, and as will be discussed in further detailed below, the Board notes that the Veteran filed a timely NOD that was received in January 2001 regarding the effective date assigned for the grant of service connection for facial scars, but that no SOC on this claim has been issued by the AOJ.  Given that the Board has assumed jurisdiction of this issue at several hearings, the Board finds the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board also notes that a November 2014 rating decision granted service connection for painful scar right bridge of nose pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, and assigned a 10 percent rating effective January 21, 2014.  This represents a rating separate from the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as the 10 percent rating was assigned pursuant to a different diagnostic code than the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.  The Veteran submitted two NODs after receiving notice of this rating decision.  In one dated December 4, 2014, he does not specify the notification/decision letter date with which he disagreed, and indicated that the specific issue of disagreement was "should be dtd Oct. 1991;" that the area of disagreement was with the effective date of award and evaluation of disability; and that the percentage evaluation sought was 30 percent.  See VA Form 21-0958.  In one dated February 20, 2015, the Veteran indicated that the notification/decision letter date with which he disagreed was March 3, 2015; that the specific issue of disagreement was facial scaring [sic] and that the area of disagreement was with the effective date of the award.  He also indicated that the percentage of evaluation sought was "OCT. 1991@ 30%."  Id.  Even were the Board to accept these documents as NODs to the November 2014 rating decision that granted a separate rating, which it does not, given that the action undertaken by the RO in November 2014 represents the assignment of a separate rating for painful scar right bridge of nose, and given that the Veteran has consistently been seeking both an earlier effective date for the grant of service connection for the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, and an increased initial rating for that disability since service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, was established in July 2000, which are two issues being adjudicated in this appeal, the Board will not consider whether the Veteran is entitled to an initial rating in excess of 10 percent for the separately service-connected painful scar right bridge of nose in this decision.  

In November 2016, the Board determined that the Veteran had shown good cause to justify scheduling another hearing on the issues listed on the title page.  In correspondence received in December 2016, January 2017 and February 2017, the Veteran indicated that he did not wish to have another Board hearing.  The Board deems the Veteran's request for another Board hearing on these claims to be withdrawn.  38 C.F.R. § 20.704 (2016).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for facial scars in November 1991; the claim was denied in a February 1992 rating decision, which the Veteran appealed. 

2.  The Board denied the claim for service connection for facial scars in an April 14, 1995, decision; the Veteran attempted to appeal the Board's April 1995 decision to the United States Court of Appeals for Veterans Claims (Court), but his appeal was dismissed and the April 14, 1995, Board decision became final.  

3.  A VA Form 21-4138 received on August 10, 1995, noted the Veteran's disagreement with the Board's April 1995 decision and indicated that he should get service connection and compensation for facial injuries; the RO treated this as a request to reopen the previously denied claim. 

4.  Service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, was granted in a July 2000 Hearing Officer decision.  

5.  The Veteran did not submit a claim for service connection for facial scars between April 14, 1995, and August 10, 1995.

6.  The Veteran has failed to adequately set forth the alleged errors of fact or law in decisions dated prior to July 5, 2000, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.

7.  Between August 10, 1995, and December 1, 2003, the Veteran's healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, did not exhibit moderate disfigurement or objective demonstration of pain; nor were the scars described as tender or superficial or poorly nourished with repeated ulceration; and there is no indication that the scars limited function of the Veteran's right ear, left cheek, or nose.  

8.  As of December 2, 2003, the Veteran's healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, have not exhibited disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement; the pain reported by the Veteran associated with the scars located on his nose and right ear does not constitute functional loss.  

9.  The average Puretone threshold in decibels during an authorized audiological evaluation in August 1994 was 61.2 in the right ear and 78.8 in the left.  Speech recognition scores using the Maryland CNC word lists were 70 percent in the right ear and 64 percent in the left ear.

10.  The average Puretone threshold in decibels during an authorized audiological evaluation in March 1995 was 86.25 in the right ear and 96.25 in the left.  Speech recognition scores using the Maryland CNC word lists were 40 percent in both ears.

11.  The average Puretone threshold in decibels during an authorized audiological evaluation in January 2014 was 64 in the right ear and 70 in the left.  Speech recognition scores using the Maryland CNC word lists were 60 percent in the right ear and 44 percent in the left ear.


CONCLUSIONS OF LAW

1.  The pleading requirements for a motion for revision of decisions dated prior to July 5, 2000, based on CUE for failing to grant service connection for facial scars have not been met; thus, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date earlier than August 10, 1995, for the grant of service connection for facial scars have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002) (2008).

4.  The criteria for an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002) (2008).

5.  The criteria for a rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (1998) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  

The Veteran's appeal regarding the claim for a rating in excess of 80 percent for bilateral hearing loss originates from a rating decision issued before the VCAA's enactment.  The Board acknowledges that VCAA notice was sent to the Veteran after the RO's decision that is the basis for this appeal.  In this case, however, the unfavorable RO decision that is the basis of this appeal was already decided by the time the VCAA was enacted.  The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) acknowledged that where, as here, the required notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to content-complying notice and proper subsequent VA process, which he has received in this case.  See August 2013 letter; November 2014 SSOC.  

With respect to the Veteran's assertions that he is entitled to an earlier effective date for the grant of service connection for facial scars and to initial increased ratings for the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded several hearings before the RO and the Board and a copy of the transcripts are of record.  There is no allegation that any hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, SOCs were issued for the claims for entitlement to a rating in excess of 80 percent for bilateral hearing loss and whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars; additional VA treatment records were obtained; and the Veteran underwent VA examinations in conjunction with his claims for increased ratings.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for facial scars, to include whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars

The procedural history involving these claims is complex and requires discussion.  The Veteran filed a claim for service connection for facial scars that was received in November 1991.  The RO issued a rating decision in February 1992 that denied the claim.  The Veteran filed a timely NOD in March 1992 and provided testimony at an RO hearing in April 1992.  A decision issued by the Hearing Officer in September 1992 again denied the claim.  The RO issued a SOC in October 1992 and a timely substantive appeal was received in November 1992.  The claim was initially remanded by the Board in November 1994 and subsequently denied by the Board in an April 14, 1995, decision.  The Veteran attempted to appeal the Board's April 1995 decision that denied service connection for facial scars to the Court, but it was dismissed.  As such, the Board's April 1995 decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1994).  

A VA Form 21-4138 received at the RO on August 10, 1995, noted the Veteran's disagreement with the Board's April 1995 decision and indicated that he should get service connection and compensation for facial injuries.  The RO treated this as a request to reopen the previously denied claim and issued a rating decision in January 1999 that denied the claim.  The Veteran provided testimony at an RO hearing in June 1999 and a decision issued by the Hearing Officer dated July 5, 2000, granted service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery; a noncompensable (zero percent) rating was assigned effective August 10, 1995, the date on which the Veteran's claim to reopen was received.  Notice of the July 2000 Hearing Officer decision was issued on July 7, 2000.  

The Veteran's representative submitted a NOD that was received at the Washington RO on December 8, 2000, but which also reflects a date stamp of January 2, 2001, when it was received at the Manila RO.  That submission clearly reflected that the Veteran disagreed with the July 2000 rating decision as it pertained to healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, and referred to attached letters from the Veteran to the VA Director to get a better understanding of all his contentions and concerns.  The attached letters were also noted to have supporting pages.  The Board can identify many of them and notes that they were date stamped as received on January 2, 2001, rather than on December 8, 2000.  One of the attachments reflects that the Veteran believed that service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, "should be extended to early 1992 not Aug. 10, 1995."  Although it is unclear when this submission was actually received since it does not include a date stamp, given that the NOD submitted by the Veteran's representative was received on December 8, 2000, and other attachments were received on January 2, 2001, and both these dates are within the time frame the Veteran had to file a timely NOD to the July 2000 Hearing Officer decision, the Board will resolve reasonable doubt in the Veteran's favor by finding that a timely NOD regarding the effective date assigned for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, was received.  As noted in the Introduction, although no SOC has ever been issued that addresses this claim, the Board has assumed jurisdiction of it on several occasions such that the Board finds the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400 (r) (2016).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016). An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351   (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b) (2016).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157 (b). 

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.

Under the law discussed above, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  As such, the RO assigned the earliest possible effective date for its grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, which based on the procedural history as outlined in detail above was August 10, 1995.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, are related to service.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400 (q)(1)(ii) [now 38 C.F.R. § 3.400 (q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.

The Board also notes that there is no indication that the Veteran submitted a claim to reopen between April 14, 1995, when the Board issued it decision denying service connection for facial scars, and August 10, 1995, when the RO received the request to reopen the previously denied claim.  See 38 C.F.R. §§ 3.151, 3.155 (2016).

For the foregoing reasons, the claim for entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, is denied.

The only other means of establishing an earlier effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, is on the basis of CUE.  The Board notes that earlier effective date claims and a claim of CUE are different, mutually exclusive routes to the goal of determining an effective date.  Flash v. Brown, 8 Vet. App. 332 (1995).

In this case, the Board's November 2009 remand indicated that "As reflected in a May 2008 correspondence, the Veteran raised the issue of clear and unmistakable error (CUE) with prior decisions issued by the AOJ that assigned particular disability ratings and effective dates in relation to his service-connected scars.  See May 2008 Letter (asserting that "[p]revious decisions were clearly and unmistakably erroneous per 38 CFR 3.105 (a)")."  

In the May 2008 statement that the Board previously determined raised the issue of whether rating decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars, the Veteran asserted that the evidence of record showed he sustained facial wounds and injuries to his nose as a result of an explosion that occurred in December 1966 in Vietnam, and that he underwent a surgical procedure on August 24, 1978, as a result to remove facial scars beneath the lower eye lid and chin.  The Veteran further asserted that this information was provided at his 1992 hearing and that the previous denials were CUE.  The Veteran also made assertions regarding the effective date of the grant of service connection, specifically that the date should be pushed back to 1991.  He stated that at each consultation that he had at the Manila clinic, he reported his nose was painful to the touch and was painful all the time and that it was very painful to blow his nose.  He stated that VA finally conducted another examination in August 2007, which confirmed his original claim of 1991, and had the RO assigned a doctor to this problem initially, this would have been settled in 1991.  The Veteran added that the VA claimed the medical records on file did not support moving the effective date back to 1991 when the claim was filed, yet the pain and facial distortion had been there since he was wounded and had surgery.  He concluded that he wanted his rating increased to 30 percent and back dated to 1991.  

The Veteran presented testimony at a Board videoconference hearing in January 2009 concerning the claim for an increased rating for his facial scars, at which time he indicated that he wanted the healed scars "pushed back to 1991" and that the effective date should be the date he put his claim in because it was not getting better.  There was also discussion about how he should be entitled to a compensable rating under the original criteria in effect in 1991 because of pain.  

In a January 2011 statement, the Veteran referenced his claim as to whether decisions prior to July 5, 2000, in relation to service connection for facial scars were clearly and unmistakably erroneous, but merely stated "if you would only look at my issue E and see what I am saying, you would understand my problem and adjudicate it accordingly."  

The Veteran presented testimony at a Board videoconference hearing in April 2013 concerning the claim for an effective date earlier than August 10, 1995, for the grant of service connection for facial scars.  The Veteran asserted that the effective date for his scars should go back to 1991, when he first filed his claim but nothing was ever done.  

In a statement attached to an October 2013 VA Form 9, the Veteran asserts that CUE was committed when his claim for service connection for facial scars was denied because a March 1992 certified statement from Lieutenant Commander J.R.M. went missing from his record.  

The Veteran testified in April 2015 that the initial decisions denying service connection were in error because he put his claim in in 1991 and submitted a statement regarding the extent of his facial injuries.  He testified in August 2015 that he submitted a claim in 1973 that was lost, such that the RO did not have certain documents at the time they made the initial decision on service connection for facial scars.  

In a December 2015 brief, the Disabled American Veterans asserts that the Veteran is entitled to an effective date earlier than August 10, 1995, for the grant of service connection for facial scars, because the Veteran argues that he was evaluated for his scars when he was separated from service in 1969, which was not considered by VA prior to final adjudication, to his prejudice.  

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

At this juncture, the Board notes that it has reviewed each statement or document in which the issue of whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars was raised, and has determined that the Veteran did not clearly identify which previous decisions were clearly and unmistakably erroneous under 38 C.F.R. §  3.105 (a).  More specifically, the Board has not clearly identified whether it was one or all of the three rating decisions issued prior to July 5, 2000, namely rating decisions issued in February 1992, September 1992 and/or January 1999, or whether it was the April 1995 Board decision that denied the claim.  In this aspect, the Veteran has not pled a claim of CUE with specificity.  Nor has the Veteran asserted that the law was incorrectly applied to the facts as they were known at the time of any previous decision and that, had the error not occurred, the decision would have been manifestly different.  Rather, it appears the Veteran is disagreeing with how the facts of the case were weighed or evaluated prior to when service connection for this disability was established in the July 2000 rating decision.  More specifically, it appears the Veteran is asserting error was committed when certain evidence, to include evidence from his service and post-service treatment records, evidence from his 1992 hearing, and evidence from a statement from Lieutenant Commander J.R.M., was not adequately considered.  As the Veteran only appears to be disagreeing with how the RO evaluated the facts prior to when service connection for this disability was established, he has not raised a valid claim of CUE.  See Luallen, 8 Vet. App. at 95.

To the extent that the Veteran appears to be asserting that VA failed to conduct a VA examination in conjunction with the claim filed in 1991 such that an examination would have established the effective date going back to 1991, the Board notes that a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

In regards to the assertion raised for the first time at the August 2015 Board hearing that he submitted a claim in 1973 that was lost, such that the RO did not have certain documents at the time they made the initial decision on service connection for facial scars, the Board notes that a VA Form 21-526 received in August 1973 at the RO in Atlanta, Georgia, only listed bilateral hearing loss as the disability for which the Veteran was seeking compensation.  Even a VA Form 21-526 received on December 22, 2008, which the Veteran purports was a claim lost in 1973, does not list scars on the Veteran's face in the section related to the nature of sickness, disease or injuries for which the claim was made.  

Since the Veteran has failed to adequately set forth the alleged errors of fact or law in decisions dated prior to July 5, 2000, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error, the CUE motion must be dismissed without prejudice.  See Luallen, 8 Vet. App. at 95; see also Simmons, 17 Vet. App. at 111-15.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for bilateral high frequency hearing loss in a January 1974 rating decision, which assigned a noncompensable (zero percent) rating effective August 30, 1973.  The Veteran filed a claim for increased rating in September 1991, but the noncompensable evaluation was continued in a February 1992 rating decision, which the Veteran appealed.  In an April 1995 decision, the Board also denied entitlement to a compensable rating for bilateral hearing loss.  

In a VA Form 21-4138 received on February 7, 1995, the Veteran reported "my case is in BVA on appeal for service connection for certain conditions and increased ratings for the conditions already established. While my case is being considered, I would like to request that I be rated for and granted Non Service Connected Pension."  The Veteran listed impaired hearing as one of the conditions that rendered him disabled.  In the June 1995 rating decision that is the subject of the appeal concerning this claim, the RO increased the rating assigned for bilateral hearing loss to 80 percent, effective February 7, 1995.  The effective date was later amended to June 8, 1994, based on the RO's determination that it was clearly and unmistakably erroneous that the June 1995 rating decision failed to consider the completed VA Form 21-8940 submitted by the Veteran for a total disability based on individual unemployability (TDIU) received on June 8, 1994.  See October 1995 rating decision.  

In its November 2009 remand, the Board remanded the issue of entitlement to an increased rating for hearing loss, currently evaluated as 80 percent disabling, for the issuance of a SOC.  The Board specifically indicated that it construed correspondence dated February 22, 1996, as a timely NOD to the June 1995 rating decision.  The RO issued a SOC in March 2010 and the Veteran completed his appeal in April 2010.  Therefore, the issue before the Board is whether the Veteran is entitled to a rating in excess of 80 percent for bilateral hearing loss from June 8, 1994, to the present.  

As discussed above, service connection was originally established for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, in a July 2000 Hearing Officer decision, which assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, effective August 10, 1995.  The Veteran appealed.  In an October 2007 rating decision, the rating assigned was increased to 10 percent, effective December 2, 2003, also under Diagnostic Code 7800.  The RO indicated that the 10 percent rating was being assigned based on a finding of slight adherence to underlying tissue during a VA examination conducted on December 2, 2003, which was one of the characteristics of disfigurement listed under Diagnostic Code 7800 in the criteria as amended effective August 30, 2002, which will be discussed in further detail below.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Board notes at this juncture that, as discussed in the Introduction, a November 2014 rating decision granted service connection for painful scar right bridge of nose pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, and assigned a 10 percent rating effective January 21, 2014, which represents a rating separate from the already service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.  Given that action, the Board will not consider whether an increased rating for this separate disability is warranted.  

The criteria for rating hearing impairment and other diseases of the ear were revised during the pendency of this appeal, effective on June 10, 1999.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2016)). 

The assignment of disability ratings for hearing impairment based on the criteria in effect both before and after the amendment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (1998) (2016).  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (1998) (2016).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.

The rating criteria used to evaluate scars is found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  These criteria have been amended twice since August 10, 1995, the effective date of the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Initially, the revised criteria effective October 23, 2008, were applicable only to claims received by VA on or after that date.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correcting amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012.  

In this case, the Veteran submitted his claim prior to 2008 and has not requested consideration under the criteria as amended effective October 23, 2008.  As such, only the criteria in effect prior to October 23, 2008, will be considered.  In addition, only those criteria pertaining to scars on the head, face or neck and to scars that are not the result of a burn will be discussed, given that the scars in question are residuals of a non-burn injury and surgery affecting the Veteran's right ear, left cheek, and right bridge of nose.  

Prior to August 30, 2002, Diagnostic Code 7800 provided a noncompensable rating for slight disfiguring scars of the head, face or neck; a 10 percent evaluation was assigned for moderate disfiguring scars of the head, face or neck.  Other diagnostic codes also provided for 10 percent ratings, namely if there were superficial scars which were poorly nourished with repeated ulceration (Diagnostic Code 7803); and for scars which were tender and painful on objective demonstration (Diagnostic Code 7804).  Under Diagnostic Code 7805, a scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002).

Effective August 30, 2002, 10 percent evaluations were assigned for disfigurement of the head, face or neck with one characteristic of disfigurement (Diagnostic Code 7800); for superficial unstable (defined as frequent loss of covering of skin over the scar under Note (2)) scars (Diagnostic Code 7803); and for superficial scars which are painful on examination (Diagnostic Code 7804).  As it was under the criteria in effect prior to August 30, 2002, a scar may also be rated based on limitation of function of the part affected (Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

Effective August 30, 2002, only Diagnostic Code 7800 provided ratings in excess of 10 percent.  More specifically a 30 percent rating was assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or: with two or three characteristics of disfigurement.  

The Note following Diagnostic Code 7800 established that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, were: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The Note following Diagnostic Code 7803 defined an unstable scar as one where, for any reason, there is frequent loss of covering or skin over the scar; and a superficial scar as one not associated with underlying soft tissue damage.  The Note following Diagnostic Code 7804 provided the same definition for superficial scar.  See 38 C.F.R. § 4.118 (2008).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an undated statement that the Board previously determined was received on January 2, 2001, the Veteran reported that he wore a beard because his face was lopsided, which caused embarrassment and emotional pain such that he should be rated at least 30 percent disabling.  He also reported that his nose was tender to the touch and remained sore since it was first injured, and that no VA doctor ever did more than photograph and give an ocular inspection of his scars.  

In a statement in support of claim received in December 2001, the Veteran reported that he had scarring on his face that was still painful and disfiguring even after extensive plastic surgery.  In a May 2003 statement in support of claim, the Veteran reported he wanted an increased rating for scarring due to pain.  He noted it was always painful to touch.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2004 regarding his claim for a compensable evaluation for his facial scars, among other issues that are not currently on appeal before the Board.  He asserted he should get a compensable rating because of pain and when informed by the DRO that it would not change the monthly amount of his compensation (because he has been rated as 100 percent disabled since June 8, 1994), the Veteran indicated that he knew and that he just "want them to recognize it, instead of just laugh it off. They got a new rating procedure now. They should rate me under the procedure that I applied for. It should be roughly from 20 to 30% disability. I'm not gonna get anymore money for it but this what I think they should have. Other people get it why shouldn't I?"

In a statement in support of claim received in June 2005, the Veteran reported that his scars were painful and that under the old rules, that would satisfy the assignment of a 30 percent rating.  

In a statement in support of claim received in September 2005, the Veteran reported that he had spent thousands of dollars to make his face acceptable and that he suffered from a very tender nose that was sore to the touch and hurt all the time.  In a December 2005 statement, the Veteran reported that his face was lopsided, that he spent thousands of dollars on plastic surgery and his nose was painful and he could not touch it, and that no VA doctor had ever asked him if it was painful.  He indicated he thought he should be getting a 30 percent rating, which would not account for his embarrassment from his facial disfigurement.  

An April 2006 brief from the Disabled American Veterans indicates that the Veteran is seeking a 30 percent rating for facial scars with disfigurement.  

The Veteran presented testimony at a Board videoconference hearing in October 2006 regarding his claim for an increased initial rating for facial scars, among other issues that are not currently on appeal before the Board.  He asserted that he was never asked if his scar was painful and that he could not blow his nose because the scarring on his nose hurt.  When asked whether the scars on his cheek and right ear hurt, the Veteran said there was no real pain.  

In a May 2008 statement, the Veteran reported that at each consultation that he had at the Manila clinic, he reported his nose was painful to the touch and was painful all the time and that it was very painful to blow his nose.  The Veteran added that the pain and facial distortion had been there since he was wounded and had surgery.  He concluded that he wanted his rating increased to 30 percent.  

The Veteran presented testimony at a Board videoconference hearing in January 2009, at which time he indicated that he should be entitled to a compensable rating for his facial scars under the original criteria in effect in 1991 because of pain.  

In a statement received in November 2009, the Veteran reported that during his December 2003 scar examination, slight adherence to the underlying tissue was noted, and the Veteran indicated this limited his ability to blow his nose or wear glasses as both acts are painful.  He indicated that plastic surgery he had done in the past avoided gross disfigurement and had he processed his claim before plastic surgery, he would have qualified for about 50 percent compensation per the revised rating schedule.  The Veteran asserted that the December 2003 examination should not be used as the effective date for the 10 percent rating assigned and that it should be back dated to October 1991 when he put his claim in.  He further asserted that the RO delayed providing examinations so the effective dates are late instead of when the claim was applied for.  

In a statement received May 2010, the Veteran indicated that the hearing tests conducted in Manila, without identifying which tests, were not accurate because he could see the tech and anticipate when he would send a signal and he was reading lips on word identification.  He further asserted that it was not until his hearing exam in 1995 that he got an honest rating and asserted that he closed his eyes.  

The Veteran presented testimony at a Board videoconference hearing in April 2013, during which he again asserted that it was painful to blow his nose and also asserted that he considered the scars on his face disfiguring.  He indicated that his treatment was in the form of taking pain medication.  In regards to his increased rating for hearing loss claim, the Veteran asserted that he used hearing aids and that he could not tell what people were saying if he was not looking at their mouth while they were talking.  

In a November 2014 statement, the Veteran reported that he reads lips in school and at home and that he has someone else listen on the phone and make lip movements so he does not make mistakes.  

In a February 2015 email to the Director of the Manila RO, the Veteran reported that he can only distinguish about 30 percent of the spoken word without seeing the speaker's lips move and that with other tests in Manila, he could see the tech adjust the equipment and he anticipated the moves, giving him an incorrect rating.  

The Veteran presented testimony at another Board videoconference hearing in April 2015, during which he indicated that he was "roughly about a 30 percent disability rating because that had an adverse effect on me as far as getting job promotions."  In regards to the claim for an increased rating for the bilateral hearing loss, the Veteran asserted that the 80 percent rating was good.  

In a statement received in August 2015, the Veteran asserts, in pertinent part, that he expected a 30 percent rating going back to October 1991 and that it cost him over $10,000 in plastic surgery to make his appearance acceptable, but the facial pain is still there.  

The Veteran presented testimony at another Board videoconference hearing in August 2015.  In regards to hearing loss, the Veteran indicated that he was wearing hearing aids and that his hearing was a little worse, but the hearing loss was not the hardest problem; the hardest problem was being able to take and distinguish what someone is talking about.  In regards to the facial scars, the Veteran indicated that he could not touch his nose to blow it or itch it because it hurt.  

In another December 2015 brief, the Disabled American Veterans asserts that the Veteran is entitled to a rating in excess of 80 percent for bilateral hearing loss as he has reported difficulty hearing in a crowd and sometimes having conversations.  In regards to the claims for increased ratings related to the facial scars, the representative asserts that the VA examination did not assess his scars for flare ups productive of instability, as provided for in VA regulations.  

The medical evidence in this case consists of private and VA treatment records, several VA examination reports, and photographs of the Veteran's face.  The Board notes at this juncture that it has reviewed the medical evidence in its entirety and that it reflects only minimal treatment for the service-connected bilateral hearing loss and no treatment for the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery.  

The Veteran underwent audiological evaluation by VA in August 1994.  Audiological evaluation revealed speech recognition scores of 70 percent in the right ear and 64 percent in the left ear; pure tone thresholds, in decibels, were as follows: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
50
55
60
80
61.2
LEFT
55
70
90
100
78.8

In the remarks section, it was reported that the Veteran had moderate to severe sensorineural loss, right, and severe to profound sensorineural loss, left.  A hearing aid was recommended on the right ear.  See audiological evaluation; summary report of examination for organic hearing loss.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to Level V in the right ear and Level VII in the left.  The applicable percentage rating is 30 percent under Table VII, 38 C.F.R. § 4.85.

The Veteran underwent an audiological evaluation by VA in March 1995.  Situations of greatest difficulty were reported as talking with other people; references to a hearing aid are difficult to read.  It was noted the hearing loss was progressive and that hearing had worsened since his last test in 1992.  Audiological evaluation revealed speech recognition scores of 40 percent in each ear; pure tone thresholds, in decibels, were as follows: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
80
80
90
95
86.25
LEFT
80
90
105
110
96.25

In the remarks section, it was reported that there was severe to profound sensorineural hearing loss, right and left ear, worse on the left ear.  It was also noted that hearing aids may still help; however, he needs the use of lip reading as an adjustment and also heard the loud noises amplified, causing some irritation.  See audiological case history; audiological evaluation; summary report of examination for organic hearing loss.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to Level X in both ears.  The applicable percentage rating is 80 percent under Table VII, 38 C.F.R. § 4.85.

The Veteran underwent a VA general medical examination in June 1995.  In pertinent part, physical examination of his head, face and neck revealed that his head was normal (normocephalic) and that there was no facial asymmetry.  Physical examination of his ears revealed they were normal looking.  No scars were noted during this examination.  A VA audio examination report referenced attached audio exam forms, which appear to be the records from March 1995 discussed above.  

The Veteran underwent a VA scars examination in December 1997.  It was noted that the Veteran had had facial reconstructive surgery in 1978, plastic surgery on his nose in 1982, and another surgery on his nose in 1983.  It was also noted that there were residuals of scars on his face from the 1978 surgery.  Physical examination revealed a hardly visible, healed, linear scar on the left cheek, which measured about one centimeter by one centimeter in diameter.  There was a hardly visible, healed scar on the right ear where some ear cartilage had been reused, and a healed scar on the right bridge of nose, which was a residual of surgery and which measured about two centimeters in diameter.  The scar on the nose was described as non-tender and non-adherent.  There was no tenderness; adherence; ulceration or breakdown of skin; elevation or depression of scar; inflammation, edema or keloid formation; or limitation of function.  The examiner indicated that texture and the color of the scar compared to normal areas of skin were the same as skin.  In regards to disfigurement, the examiner noted there was slight disfiguration because the right nasolabial fold was slightly more shallow than the left.  The diagnosis was healed scars, right ear, left check, right bridge of nose, residual of injury and surgery, slightly disfiguring.  

The Veteran underwent a VA scars examination on December 2, 2003.  It was noted that he had several scars from Vietnam, to include a barbed wire injury and a shrapnel wound in the face (already removed) secondary to grenade blast, and that the Veteran had broken his nose in Vietnam when his nose was hit by a rifle (surgery done in 1982 for deviated septum and broken nose).  It was also noted that the Veteran had undergone plastic surgery on his face.  When asked about current symptoms, the Veteran indicated that his nose hurt but that his scars had no symptoms.  Physical examination of the face revealed deviated nose and what appears to be distortion or asymmetry of the right ear auricle.  The examiner noted that the Veteran had had graft surgery of the nose.  There was no area of induration or inflexibility of the skin in the area of the scar and no limitation of motion or limitation of function caused by the scar.  The diagnosis was multiple well healed scars.  The Board notes that multiple other scars not located on the Veteran's head, face or neck were also examined.  The Board also notes that the RO's reference to a scar with slight adherence to underlying tissue, which it used to base the assignment of a 10 percent rating for the healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, was made in reference to a linear scar located on the middle finger of the Veteran's left hand, not to the scars located on his right ear, left cheek, or right bridge of nose.  

The Veteran underwent a VA scars examination in August 2007.  In pertinent part, physical examination revealed a healed scar on the bridge of the nose, which was a residual of surgery; a healed scar on the right upper portion of the ear, which was hardly visible; and a healed scar on the left cheek.  The scar located on the bridge of the nose was noted to be tender to palpation with adherence to underlying tissue and loss of function, specifically based on the Veteran's report that he had difficulty blowing his nose and that it hurt when he tried to blow it, especially when he had a cold.  There was underlying soft tissue damage and elevation of the scar, but no skin ulceration or breakdown over the scar, no underlying soft tissue loss, and no depression.  There was disfigurement of the nose noted and the scar was not the same color as normal skin, more specifically it was lighter than normal.  It was 1.5 centimeters and the texture was normal and there was no induration or inflexibility.  The diagnosis was healed scar bridge nose residual of injury and surgery.  The scar located on the right upper portion of the ear measured 0.1 by 1 centimeter.  There was no tenderness on palpation; adherence to underlying tissue; skin ulceration or breakdown over scar; elevation; or induration or inflexibility, but the examiner reported loss of function in that there was an achy and irritating feeling when the Veteran wore his hearing aid.  The examiner also reported underlying soft tissue damage and underlying soft tissue loss; the loss measured one centimeter and the examiner indicated that the upper portion of the pinna was soft compared to the left, which was also noted to cause disfigurement.  There was also depression of the scar and the scar was not the same color as the normal skin.  In this regard the size of the discolored skin was one centimeter and it was noted to be lighter than normal.  The texture of the scarred area was normal.  The diagnosis was healed scar right ear.  The scar located on the left cheek measured 0.2 by 1-2 centimeters.  There was no tenderness on palpation; no adherence to underlying tissue; no limitation of motion or loss of function; no skin ulceration or breakdown over scar; no underlying tissue loss; no elevation of scar; no disfigurement; and no induration or inflexibility.  The examiner noted underlying soft tissue damage and depression, but the scar was the same color as normal skin and the texture of the scarred area was normal.  The diagnosis was healed scar left cheek.  

The Veteran underwent a VA scars examination in January 2009.  He reported that his concern now was the scar on his nose.  He indicated that it hurt all the time and that he could not blow his nose when he had colds as it was painful and that it was also painful when he touched his nose hard.  The Veteran also reported an achy feeling on the right ear and that he did not wear his hearing aid on that right ear because it was irritating.  Physical examination revealed a healed scar on the bridge of the nose, which was a residual of surgery.  It was 0.5 by 1 centimeter.  There was tenderness to palpation and limitation of function due to the Veteran's report that he had pain when he blew his nose when he had colds.  There was also underlying soft tissue damage; elevation; and disfigurement, but no skin ulceration or breakdown over scar; no underlying soft tissue loss; no depression; and no induration or inflexibility.  The examiner indicated that there was 1.5 centimeters of discolored skin, which was noted to be darker than normal.  The texture of the scarred area was normal.  The diagnosis was healed scar bridge of nose residual of injury and surgery with mild disfigurement.  The healed scar on the upper portion of the pinna was noted to be hardly visible.  It measured 0.1 by 1 centimeter.  There was no tenderness on palpation; adherence to underlying soft tissue; skin ulceration or breakdown over scar; elevation; or induration or inflexibility.  The examiner did note loss of function based on the Veteran's report of an achy feeling when he wore his hearing aid; underlying soft tissue damage; and underlying tissue loss, which was one centimeter.  There was also depression and disfigurement and a once centimeter area of discoloration due to coloring that was lighter than normal.  The texture of the scarred area was normal.  The diagnosis was healed scar right ear residual of surgery with mild disfigurement.  The healed scar on the left cheek measured 0.2 by 1-2 centimeters.  There was no tenderness on palpation; no adherence to underlying tissue; no limitation of motion or loss of function; no skin ulceration or breakdown over scar; no underlying tissue loss; and no elevation of scar, but the examiner noted underlying soft tissue damage, depression and disfigurement.  The scar was the same color as normal skin, the texture of the scarred area was normal, and there was no induration or inflexibility.  The diagnosis was healed scar left cheek.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in January 2014.  Audiological evaluation revealed speech recognition scores of 60 percent in the right ear and 44 percent in the left ear; pure tone thresholds, in decibels, were as follows: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
45
45
70
95
64
LEFT
40
65
85
91
70

Test results were valid for rating purposes and use of word recognition score was appropriate for this Veteran.  Tympanometry revealed normal acoustic immittance and ipsilateral acoustic reflexes in both ears, but abnormal contralateral acoustic reflexes bilaterally.  The diagnosis was bilateral sensorineural hearing loss in the frequency ranges of 500-4000 Hz and 6000 Hz or higher.  The Veteran reported that his hearing loss impacted ordinary conditions of daily life, including ability to work, in that he had difficulty understanding spoken words and phrases; he often had to ask what was said to be repeated; and he relied on facial expressions and lip movement in order to understand what is being said.  The examiner also noted that the Veteran had been using hearing aids for almost 20 years.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to Level VI in the right ear and Level VIII in the left.  The applicable percentage rating is 40 percent under Table VII, 38 C.F.R. § 4.85.

The Veteran underwent a VA scars/disfigurement DBQ in January 2014.  The pertinent diagnoses were healed scar, bridge of the nose, residual of injury and surgery; healed scar, upper portion of the pinna, right ear; and healed scar, left cheek.  The Veteran reported that the scan on his nose was painful, especially when he blows his nose.  The examiner reported that one of the scars of the head, face, or neck was painful and that pain was described at a level seven out of 10 in intensity and as a constant pain aggravated by light touch.  None of the scars of the head, face, or neck were unstable, with frequent loss of covering of skin over the scar; and none of the scars of the head, face, or neck were both painful and unstable.  Physical examination revealed that the healed scar, bridge of the nose, residual of injury and surgery was 4 by 3 centimeters; that the healed scar, upper portion of the pinna, right ear was 1 by 0.1 centimeters; and that the healed scar, left cheek was 2 by 0.2 centimeters.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The healed scar, bridge of the nose, residual of injury and surgery, was noted to have irregular skin texture and the examiner noted that plastic and reconstructive surgery was done in 1982, so much of the injury damage had been repaired.  The examiner also reported that the approximate total area of head, face and neck with abnormal texture was 12 centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was limitation of function caused by the healed scar, bridge of the nose, residual of injury and surgery in that the Veteran reported that the pain of the scar limits any action or movement which involves contact with the area, such as blowing his nose and rubbing and touching his nose; the Veteran also reported he had fear of contact sports.  The scars did not impact the Veteran's ability to work.  In an addendum opinion, the examiner also reported that the Veteran limited his physical activities to avoid contact with his painful nose; that he is unable to do sports and is in constant fear of being bumped on the face; and that he is unable to blow his nose and is very careful in his activities of daily living involving his face (i.e., washing his face, grooming, etc.).  

The preponderance of the evidence is against the claim for entitlement to an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003.  This is so because the findings as reported during the December 1997 VA scars examination do not support the assignment of a compensable rating under the criteria in effect prior to August 2002.  This is so because the disfigurement noted during that examination was described as slight, not moderate; none of the scars were reported as superficial or poorly nourished with repeated ulceration; none of the scars were reported as tender; and there is no indication that the scars limited function of the Veteran's right ear, left cheek, or nose.  The Board acknowledges the Veteran's assertion that his scars have always been painful; the assignment of a 10 percent rating under Diagnostic Code 7804, however, specifically requires objective demonstration of pain, which was not reported during the December 1997 VA examination.  

The preponderance of the evidence is also against the claim for entitlement to an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003.  

The findings noted during the December 2, 2003, VA scars examination do not support the assignment of the next highest (30 percent) rating provided under the criteria in effect as of August 2002.  While the Board acknowledges that the examiner reported distortion or asymmetry of the right ear auricle, there was no evidence of visible or palpable tissue loss in addition to this finding.  There is also no evidence that the Veteran exhibited two or three characteristics of disfigurement.  As noted above, the RO's reference to a scar with slight adherence to underlying tissue, which it used to base the assignment of a 10 percent rating for the healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, was made in reference to a linear scar located on the middle finger of the Veteran's left hand, not to the scars located on his right ear, left cheek, or right bridge of nose.  

The findings noted during the August 2007 VA scars examination also do not support the assignment of the next highest (30 percent) rating provided under the criteria in effect as of August 2002.  While the Board acknowledges that the examiner reported disfigurement of the nose, there was no underlying soft tissue loss or distortion or asymmetry of the nose.  The Board also acknowledges that the scar on the Veteran's nose exhibited one of the characteristics of disfigurement in that it was adherent to underlying tissue.  This scar did not exhibit another characteristic of disfigurement so as to warrant the assignment of a 30 percent rating because although it was also noted to be elevated, the elevation was not noted to be on the surface contour of the scar or on palpation, and although the scar on the nose was also noted to be lighter than normal in color, the area of hypopigmentation does not make up an area exceeding six square inches (39 sq. cm.).  In regards to the scars on the Veteran's right ear and left cheek, none of the characteristics of disfigurement were exhibited for either scar.  Although both were reported to be depressed, the depression was not noted to be on the surface contour of the scar or on palpation.  In addition, although the right ear scar was also noted to be hypopigmented with underlying soft tissue loss, the areas of hypopigmentation and loss of tissue did not exceed six square inches (39 sq. cm.).  

The findings noted during the January 2009 VA scars examination also do not support the assignment of the next highest (30 percent) rating provided under the criteria in effect as of August 2002.  This is so because although the scar of the right bridge of nose exhibited elevation and the scars of the right ear and left cheek exhibited depression, these findings were not noted to be on the surface contour of the scars or on palpation.  In addition, although the scar on the Veteran's nose was noted to be hyperpigmented and the scar on the Veteran's ear was noted to be hypopigmented, the areas of discoloration did not exceed six square inches (39 sq. cm.).  Moreover, none of the Veteran's scars were noted to be distorted or asymmetric with evidence of visible or palpable tissue loss.  

The findings noted during the January 2014 VA scars DBQ also do not support the assignment of the next highest (30 percent) rating provided under the criteria in effect as of August 2002.  This is so because none of the Veteran's scars exhibited any of the characteristics of disfigurement.  While the healed scar on the bridge of the nose, residual of injury and surgery, was noted to have irregular skin texture, the approximate total area of head, face and neck with abnormal texture was 12 centimeters, which does not exceed six square inches (39 sq. cm.).  Moreover, none of the Veteran's scars were noted to be distorted or asymmetric with evidence of visible or palpable tissue loss.  

Finally, the Board acknowledges there is evidence that the scars located on the Veteran's nose and right ear limited their function, which based on the Veteran's reports of pain when blowing his nose and an achy and irritating feeling when the Veteran wore his hearing aid in his right ear.  See VA examination reports dated August 2007, January 2009, and January 2014.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43. In this case it does not.  Therefore, a rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, is not warranted under Diagnostic Code 7805 as of December 2, 2003.  

In sum, the preponderance of the evidence supports the currently assigned noncompensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003, and the currently assigned 10 percent rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003.  

The preponderance of the evidence is also against the claim for entitlement to a rating in excess of 80 percent for the service-connected bilateral hearing loss.  There are three audiometric results of record dated during the appellate period, namely testing conducted in August 1994, March 1995, and January 2014.  The Veteran only exhibited bilateral hearing loss that warrants the assignment of an 80 percent rating on one occasion, specifically during the March 1995 audiometric evaluation.  Prior to this evaluation, he only exhibited bilateral hearing loss that warranted the assignment of a 30 percent rating, and following this evaluation, he only exhibited bilateral hearing loss that warranted the assignment of a 40 percent rating.  

The Board has considered whether "exceptional patterns of hearing impairment" are indicated in this case.  The criteria of 38 C.F.R. § 4.86 (b) are not met, however, as neither the right or left ear displayed pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately, during any exam.  The criteria of 38 C.F.R. § 4.86 (a) are met for the left ear in August 1994 and for both ears in March 1995, when audiological test results showed pure tone thresholds of 55 decibels or higher at each of the frequencies of 1000, 2000, 3000 and 4000, with each ear evaluated separately.  As such, an exceptional level of hearing loss was shown in the left ear in August 1994 and in both ears in March 1995.  38 C.F.R. § 4.86 (a) stipulates that the rating will be determined by the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral, with each ear evaluated separately.  Under Table VIA, the August 1994 audiological test results correspond to a Level VII for the left ear; the right ear remains Level V.  Using Level VII for the left ear and Level V for the right ear, the applicable percentage rating remains 30 percent under Table VII.  38 C.F.R. § 4.85.  Under Table VIA, the March 1995 audiological test results correspond to a Level VIII for the right ear and a Level IX for the left ear.  Using Level VIII for the right ear and Level IX for the left, the applicable percentage rating is only 50 percent under Table VII.  38 C.F.R. § 4.85.  As such, application of Table VI is more advantageous to the Veteran.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the schedular evaluations assigned for his service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery; or bilateral hearing loss. 

The Veteran's service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery are evaluated using the Schedule of Ratings - Skin found at 38 C.F.R. § 4.118 (2002) (2008).  The Board finds that all of the Veteran's symptoms associated with the service-connected healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The diagnostic criteria utilized in evaluating the Veteran's scar disability specifically consider disfigurement, objective pain, and limitation of function.  

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's bilateral hearing loss disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that his greatest difficulty was talking with other people; that he had difficulty understanding spoken words and phrases; he often had to ask what was said to be repeated; and that he relied on facial expressions and lip movement in order to understand what is being said.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

The motion for revision of the decisions dated prior to July 5, 2000, on the grounds of CUE for failing to grant service connection for facial scars is dismissed without prejudice to refiling.

An effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, is denied.  

Entitlement to an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003, is denied.

Entitlement to an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003, is denied.









Entitlement to a rating in excess of 80 percent for bilateral hearing loss is denied.


_____________________________            ___________________________
           KELLI A. KORDICH                                   MICHAEL MARTIN
            Veterans Law Judge                                       Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals



	___________________________
A. C. MACKENZIE
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


